Order modified on the law by striking from paragraph “ XI ” thereof, relating to the return in the Eighteenth Election District of the Second Assembly District, the words and figure “ Cosgrove 8 votes on A line ”. As thus modified, the order, insofar as appealed from, is affirmed, without costs. Applications for leave to appeal to the Court of Appeals granted. As to the eight votes cast on line A above referred to, the court finds, after an examination of the voting machine in question, that it is impossible to determine the intent of those voters, and the said eight votes, therefore, must be disregarded and not counted for either candidate. Accordingly, eight votes must be deducted from the Cosgrove total of 18,851 set forth in the written stipulation of counsel herein, dated January 10, 1944, so that the valid vote east for the office of County Judge of Richmond County in the election held November 2, 1943, is 18,843 votes for Thomas F. Cosgrove, and 18,852 votes for Thomas J. Walsh. (Matter of Walsh [Cosgrove], No. 3, post, p. 822, decided herewith.) No opinion. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.